JUSTICE GREIMAN delivered the opinion of the court: Defendant C. Brian Pendleton was charged with the misdemeanor offense of resisting a police officer. (111. Rev. Stat. 1991, ch. 38, par. 31 — 1 (now 720 ILCS 5/31 — 1 (West 1992)).) Upon a plea of guilty on March 18, 1993, defendant received supervision requiring payment of a $50 fine and an apology to the police officer. The terms of supervision were deemed successfully completed and terminated on the same day. Defendant, pro se, argues that the notation on the half sheet reveals that he was found guilty and that a finding of guilt is inconsistent with a disposition of supervision.  Defendant’s arguments present a misunderstanding of the nature of supervision. The applicable statute provides, in pertinent part: "The court may, upon a plea of guilty or a stipulation by the defendant of the facts supporting the charge or a finding of guilt, defer further proceedings and the imposition of a sentence, and enter an order for supervision of the defendant ***.” (111. Rev. Stat. 1991, ch. 38, par. 1005 — 6—1(c) (now 730 ILCS 5/5 — 6—1 (West 1992)).) According to the plain and ordinary meaning of the words of the statute (People v. Porter (1993), 156 Ill. 2d 218, 222, 620 N.E.2d 381), this section provides that a finding of guilt is an appropriate precursor to supervision, as are guilty pleas and stipulations by defendant to the factual basis supporting the charge.  Defendant further argues that a finding of guilt is incompatible with dismissal of the charges. However, the consequence of successful completion of supervision is dismissal of the charges against defendant. (Kirwan v. Welch (1989), 133 Ill. 2d 163, 549 N.E.2d 348.) Accordingly, there is no judgment of guilt entered against defendant. Defendant’s arguments present a misunderstanding of the difference between a finding and a judgment. A finding of guilt is not a final judgment until a sentence has been entered. See 111. Rev. Stat. 1991, ch. 38, par. 1005 — 1—12 (now 730 ILCS 5/5 — 1—12 (West 1992)). Thus, the order of the circuit court is affirmed. Affirmed. TULLY, P.J., and CERDA, J., concur.